 
 
IV 
108th CONGRESS
2d Session
H. RES. 849 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Meeks of New York (for himself, Mr. Allen, Mr. Kucinich, Mr. Honda, Mrs. Jones of Ohio, Ms. Slaughter, Mr. Blumenauer, Ms. McCarthy of Missouri, Mr. McDermott, Mr. Markey, Mr. Farr, and Ms. Lee) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Congratulating Wangari Maathai for winning the Nobel Peace Prize and commending her for her tireless work to promote sustainable development, democracy, peace, and women’s rights in Africa. 
 
Whereas on October 8, 2004, the Norwegian Nobel Committee awarded the Nobel Peace Prize to Wangari Maathai for her contribution to sustainable development, democracy, and peace; 
Whereas Wangari Maathai was born in Kenya in 1940 and became the first woman to earn a doctoral degree in East or Central Africa; 
Whereas she served as an associate professor of veterinary anatomy and as the chair of the Department of Veterinary Anatomy at the University of Nairobi and was the first woman in the region to hold any such position; 
Whereas while she was the head of the National Council of Women of Kenya in the late 1970s, Maathai became aware that Kenyan women were experiencing a shortage of firewood and were unable to feed their children, which inspired her to create the Green Belt Movement; 
Whereas the Green Belt Movement focused on planting trees to increase the wood available for fuel, preserving Kenya’s forests, and promoting women’s rights; 
Whereas in the late 1980s, the Green Belt Movement established a Pan-African Green Belt Network, expanding the movement across the African continent; 
Whereas Maathai has said that the environment is very important in the aspects of peace because when we destroy our resources and our resources become scarce, we fight over that; 
Whereas in 1987, Maathai formed the Green Party and ran as its candidate for President of Kenya in 1997; 
Whereas in the late 1990s, she became Kenya’s coordinator for the Jubilee 2000 Coalition, which seeks debt cancellation for Africa; 
Whereas in 2002, Maathai was elected to parliament by an overwhelming majority and was appointed Assistant Minister for Environment, Natural Resources, and Wildlife in Kenya’s 9th Parliament; 
Whereas Maathai is the first African woman to be awarded the Nobel Peace Prize since its creation in 1901; and 
Whereas Maathai has dedicated her life to the promotion of peace, democracy, and human rights: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Wangari Maathai for winning the 2004 Nobel Peace Prize; and 
(2)commends her for her tireless work for sustainable development, democracy, peace and women’s rights in Africa. 
 
